       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 1 of 17 Page ID #:1




 1 GREENBERG TRAURIG, LLP

 2
     MARK D. KEMPLE (SBN 145219)
     MICHAEL A. WERTHEIM (SBN 291228)
 3   1840 Century Park East, Suite 1900
 4
     Los Angeles, CA 90067-2121
     TEL: 310-586-7700 FAX: 310-586-7800
 5   Email: kemplem@gtlaw.com
 6
            wertheimm@gtlaw.com

 7 Attorneys for Defendant

 8 PERFORMANCE TEAM HOLDINGS INC.

 9                                UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11

12 TASHAVEA WALKER, individually                CASE NO.      2:20-cv-8566
     and on behalf of other individuals
13                                              DEFENDANT PERFORMANCE
     similarly situated,
14                                              TEAM HOLDINGS INC.’S NOTICE
                     Plaintiff,                 OF REMOVAL PURSUANT TO
15                                              28 U.S.C. § 1332(d)(2) (CAFA)
     v.
16
   BARRETT BUSINESS SERVICES,                   Removal Filed:      September 18, 2020
17
   INC., a Maryland corporation;                State Action Filed: June 2, 2020
18 PERFORMANCE TEAM HOLDINGS,
   INC., a California corporation; and
19
   DOES 1 through 100, inclusive,
20
                     Defendants.
21

22           TO THE COURT, PLAINTIFF, AND HER ATTORNEYS OF RECORD
23 PLEASE TAKE NOTICE that Defendant Performance Team Holdings Inc. (“PT” or

24 “Defendant”) hereby removes the above-captioned action, Tashavea Walker v. Barrett

25 Business Services, Inc., et al., Case No. 20STCV21241 (the “Action”) from the

26 California Superior Court for the County of Los Angeles to the United States District

27 Court for the Central District of California pursuant to 28 U.S.C. §§ 1332(a), 1332(d),

28 and 1446(b) on the grounds articulated below.

                                  DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 2 of 17 Page ID #:2




 1                                              VENUE
 2           1.      The action was filed in the Superior Court of the State of California for
 3 the County of Los Angeles. Venue properly lies in the United States District Court for

 4 the Central District of California pursuant to 28 U.S.C. §§ 84(c), 1391, 1441(a).

 5                              SERVICE ON THE STATE COURT
 6           2.      Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of
 7 this Notice of Removal in the United States District Court for the Central District of

 8 California, written notice of such filing will be given by the undersigned to Plaintiff’s

 9 counsel of record, and a copy of the Notice of Removal will be filed with the Clerk of
10 the Los Angeles County Superior Court.

11                  COMPLIANCE WITH STATUTORY REQUIREMENTS
12           3.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all
13 pleadings, process, and orders in the state court file (with the exception of the

14 Complaint and First Amended Complaint which are attached hereto respectively as

15 Exhibits A and B) are attached hereto as Exhibit C.

16                           PLEADINGS, PROCESS AND ORDERS
17          4.       On June 2, 2020, Plaintiff Tashavea Walker (“Plaintiff”), on behalf of
18 herself and others similarly situated, filed a complaint in the Superior Court for the

19 County of Los Angeles, captioned Tashavea Walker v. Barrett Business Services, Inc.,

20 et al., Case No. 20STCV21241. A true and correct copy of the Summons and

21 Complaint filed in Los Angeles County Superior Court is attached hereto as Exhibit A.

22           5.      On September 16, 2020, Plaintiff, on behalf of herself and others similarly
23 situated, filed a First Amended Complaint (“FAC”) in the Superior Court for the

24 County of Los Angeles, with the same caption as her Complaint. A true and correct

25 copy of the FAC is attached hereto as Exhibit B.

26           6.      The FAC seeks to allege nine separate causes of action for: (1) failure to
27 pay all wages; (2) short meal breaks; (3) short rest breaks; (4) inaccurate wage

28
                                            1
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 3 of 17 Page ID #:3




 1 statements; (5) waiting time penalties; (6) Failure to adopt standards that minimize

 2 excessive indoor heat; (7) failure to reimburse business expenses; (8) violation of

 3 Business and Professions Code section 17200 et seq.; and (9) violation of the Private

 4 Attorneys General Act of 2004 (“PAGA”).

 5                             TIMELINESS OF THE REMOVAL
 6            7.     This removal is timely. As the Ninth Circuit Court of Appeal has held
 7 and clarified, CAFA removal is timely at any time so long as (1) the face of the

 8 complaint does not plainly allege all elements needed for traditional diversity

 9 (including the amount in controversy), and (2) plaintiffs have not served some other
10 “paper” which concedes all elements needed for traditional diversity. See Roth v. CHA

11 Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125–26 (9th Cir. 2013) (a removing

12 defendant may remove “on the basis of its own information, provided that it has not

13 run afoul of either of the thirty-day deadlines” set forth in 28 U.S.C. § 1446(b)(1) and

14 (b)(3); “a defendant’s subjective knowledge cannot convert a non-removable action

15 into a removable one such that the thirty-day time limit of § 1446(b)(1) or (b)(3)

16 begins to run against the defendant”); see also Rea v. Michaels Stores Inc., 742 F. 3d

17 1234, 1238 (9th Cir. 2014) (reaffirming Roth holding; “We also recently held in Roth

18 v. CHA Hollywood Medical Center, L.P., that the two 30-day periods are not the

19 exclusive periods for removal. 720 F.3d 1121, 1124–25 (9th Cir. 2013). In other

20 words, as long as the complaint or ‘an amended pleading, motion, order or other paper’

21 does not reveal that the case is removable, the 30-day time period never starts to run

22 and the defendant may remove at any time.”); see also Taylor v. Cox Commc’ns.

23 California, LLC, 673 F. App’x 734, 735 (9th Cir. 2016) (“We also hold that

24 Defendants’ second Notice of Removal was timely. ‘A CAFA case may be removed

25 [by a defendant] at any time, provided that neither of the two thirty-day periods under

26 § 1446(b)(1) and (b)(3) has been triggered.’”).

27

28
                                           2
                             DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 4 of 17 Page ID #:4




 1           8.      Here, neither the Complaint nor the FAC plainly allege all elements
 2 needed for removal, and Plaintiff has not served some other “paper” which concedes

 3 all elements needed for removal. For example, no amount in controversy and

 4 minimum diversity is, or has been, stated in any paper received from Plaintiff and

 5 plaintiff has not alleged. This removal is therefore timely.

 6                         NATURE OF THIS REMOVAL PLEADING
 7           9.      PT hereby provides “a short and plain statement of the grounds for
 8 removal” pursuant to 28 U.S.C. § 1446(a). In this regard, a notice of removal “need not

 9 contain evidentiary submissions.” Dart Cherokee Basin Operating Co., LLC v. Owens,
10 135 S. Ct. 547. 551 (2014). Rather, “if the plaintiff contests the defendant’s

11 allegation . . . both sides submit proof and the court decides, by a preponderance of the

12 evidence, whether the amount-in-controversy requirement has been satisfied.” Id. at

13 553-54. As recently held by the Ninth Circuit:

14                   “when a notice of removal plausibly alleges a basis for federal
15                   court jurisdiction, a district court may not remand the case back
16                   to state court without first giving the defendant an opportunity
17                   to show by a preponderance of the evidence that the
18                   jurisdictional requirements are satisfied.”
19 Arias v. Residence Inn, No. 19-55803, 2019 U.S. App. LEXIS 26561, at *10 (9th Cir.

20 Sep. 3, 2019) (rejecting sua sponte remand). In the event that the Court requires that

21 PT prove the facts alleged in this pleading, or to otherwise establish jurisdiction, PT is

22 prepared to do so. Similarly, Defendant is prepared to establish this Court’s

23 jurisdiction in response to a motion to remand filed by Plaintiff seeking to challenge

24 the factual basis for this Court’s jurisdiction, or in response to a Court order.

25                       STATEMENT OF THIS COURT’S JURISDICTION
26           10.     Federal courts have a “virtually unflagging obligation” to exercise the
27 jurisdiction given to them. Colorado River Water Conservation Dist. v. U. S., 424

28
                                            3
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 5 of 17 Page ID #:5




 1 U.S. 800, 817 (1976). See also Cohens v. Virginia, 19 U.S. 264, 404, 5 L. Ed. 257

 2 (1821) (federal courts “have no more right to decline the exercise of jurisdiction which

 3 is given, than to usurp that which is not given”); Quackenbush v. Allstate Ins. Co., 517

 4 U.S. 706, 716, 116 S. Ct. 1712, 135 L. Ed. 2d 1 (1996) (federal courts "have a strict

 5 duty to exercise the jurisdiction that is conferred upon them by Congress").

 6           11.     Further, Class Action Fairness Act of 2005 (“CAFA”) jurisdiction – at
 7 issue here – is a favored form of jurisdiction and uniquely subject to no antiremoval

 8 presumption. Through CAFA, Congress has expressed its “overall intent to strongly

 9 favor the exercise of federal jurisdiction over class actions with interstate
10 ramifications,” Jordan v. Nationstar Mort. LLC, 781 F.3d 1178, 1183 (9th Cir. 2015)

11 (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 554

12 (2014), with “all doubts resolved in favor of exercising jurisdiction over the case.”

13 Dutcher v. Matheson, 840 F.3d 1183, 1190 (10th Cir. 2016). See also Evans v. Walter

14 Indus., Inc., 449 F.3d 1159, 1163 (11th Cir. 2006) (same); Reece v. AES Corp., 638

15 Fed.Appx. 755, 767–68 (10th Cir. 2016) (same). Unlike other forms of removal

16 jurisdiction, “no antiremoval presumption attends cases invoking CAFA.” Dart

17 Cherokee, 135 S. Ct. at 554. See also Allen v. Boeing Co., 784 F.3d 625, 633 (9th Cir.

18 2015) (“there was no presumption against [CAFA] removal jurisdiction”; CAFA

19 should be read “with a strong preference that interstate class actions should be heard in

20 a federal court”).

21           12.     This Court has original jurisdiction over this case under CAFA, 28 U.S.C.
22 § 1332(d), and this case may be removed pursuant to the provisions of 28 U.S.C.

23 § 1441(a). Specifically, this is a putative civil class action wherein: (1) the proposed

24 class contains at least 100 members; (2) no Defendant is a state, state official or other

25 governmental entity; (3) the total amount in controversy for all putative class members

26 exceeds $5 million; and (4) there is requite diversity among the parties to this action.

27 Therefore, CAFA authorizes removal of such actions in accordance with 28 U.S.C. §

28
                                            4
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 6 of 17 Page ID #:6




 1 1446, and this Court should exercise the jurisdiction given to it under CAFA.

 2                       The Proposed Class Contains At Least 100 Members
 3           13.     Plaintiff’s proposed classes contain in excess of 100 members. Plaintiff
 4 brings this action on behalf of a number of classes and subclasses. For example,

 5 Plaintiff brings this action on behalf of “[a]ll persons who have been, or currently are,

 6 employed by Defendants and who held, or hold, job positions which Defendants have

 7 classified as ‘non-exempt’ employees in the State of California.” [Ex. B. FAC, ¶ 6,

 8 63.] She alleged that each Defendant is the “agent, employee, alter ego and/or joint

 9 venturer” of the other, such that each had “control and direction” of the class members
10 and thereby each employed them. (Id. ¶¶18-21, 28, 30, 75, 78.) Though Defendant in

11 no way admits that these allegations are accurate, they are to be accepted for purposes

12 of this removal. Accepting these allegations for purposes of removal only, as

13 Defendant does throughout the balance of this removal pleading, Defendants have

14 employed in California at PT’s facilities substantially more than 100 persons as non-

15 exempt employees within four years of the filing of this action. As such, the

16 membership in this putative class exceeds 100 persons.

17                            Defendant Is Not A Governmental Entity
18           14.     Defendant is not a state, state official, or other governmental entity.
19                                     Minimal Diversity Exists
20           15.     Title 28 U.S.C. §§ 1332(d)(2), provides that CAFA’s minimum diversity
21 requirement is satisfied “any member of a class of plaintiffs is a citizen of a State

22 different from any defendant….”

23           16.     Defendant Barrett Business Services, Inc. (“BBSI”) is a citizen of
24 Maryland and Washington, and is not a citizen of California. For diversity purposes, a

25 corporation “shall be deemed a citizen of any State by which it has been incorporated

26 and of the State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1).

27 To determine a corporation’s principal place of business, courts apply the “nerve

28
                                            5
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 7 of 17 Page ID #:7




 1 center” test, which deems the principal place of business to be the state in which the

 2 corporation’s officers direct, control, and coordinate the corporation’s activities. The

 3 Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010). A corporation’s principal place

 4 of business will typically be where the corporation maintains its headquarters. See id.

 5           17.     BBSI is a primary defendant, against whom Plaintiff is seeking significant
 6 relief. As Plaintiff alleges, BBSI is a corporation incorporated under the laws of the

 7 State of Maryland. [See FAC ¶ 14.] BBSI’s corporate headquarters, where its officers

 8 reside and direct, control, and coordinate the corporation’s activities, is in Washington.

 9 These statements are true both at the time of the filing of the original Complaint in this
10 action, at the time the FAC was filed, and are true now. BBSI is therefore only a

11 citizen of the States of Maryland and Washington. The States of Maryland and

12 Washington are not the forum of this action.

13           18.     Defendant PT was incorporated in the state of California. Further, its
14 administrative and executive functions are performed at its headquarters, located in

15 California, and California is the state of its principal place of business. As such, at the

16 time the action was filed, PT was a citizen of California only, and of no other state. 1

17           19.     Many putative class members are citizens of California, and not Maryland
18 and Washington (where BBSI is a citizen). Plaintiff is a resident of California, who

19 worked in California for over two years during the alleged Class Period. [FAC ¶ 13.]

20 Defendant is also aware of a putative class member (who worked as a non-exempt

21 employee in a PT facility in the state of California within four years prior to the filing

22       1
          Strategic Staffing Solutions, Inc., a Michigan corporation, was once a defendant in
23   this action. However, Strategic Staffing Solutions, Inc, was dismissed from this action
     by order of the state court dated September 1, 2020. Plaintiff’s First Amended
24
     Complaint makes no mention of Strategic Staffing Solutions, Inc.2 Defendant denies
25   any liability to Plaintiff or to the putative classes that she seeks to represent, and denies
     that Plaintiff or the putative class members are entitled to recover any of the relief
26
     requested in the Complaint. Defendant in no way concedes by this removal that
27   Plaintiff’s claims and alleged putative classes may be certified for class treatment
     pursuant to Fed. R. Civ. P. 23.
28
                                            6
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 8 of 17 Page ID #:8




 1 of this action), who at the time of the filing of the Complaint, the filing of the FAC,

 2 and the filing of this Removal, was and is a citizen of the United States and of the State

 3 of California, and not of Maryland and Washington. At each of those times, this

 4 putative class member was employed in California, maintained a residence in

 5 California, held a California driver’s license, used a California polling place to vote in

 6 proximate elections, had immediately family in California, paid income and property

 7 tax in California, registered his automobile in California, held a bank account in

 8 California, intended to reside in California indefinitely, and considered himself to be a

 9 citizen of California. None of these statements would be true concerning the states of
10 Maryland and Washington. This person was born in California and has been a U.S.

11 Citizen his entire life. In short, this putative class member is and was at these times a

12 citizen of California and no other state.

13           20.     Because one or more putative class members is a citizen of the state of
14 California only, and a primary defendant (BBSI) is a citizen of Maryland and

15 Washington (and not California), at least one putative class member is diverse from a

16 defendant and CAFA’s minimal diversity requirement is met. 28 U.S.C. § 1332(d) (2);

17 Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1276 (9th Cir. 2017)).

18        The Amount Placed in Controversy on the Putative Class Claims Exceeds
19                                            $5,000,000
20           21.     The amount in controversy is measured through the date of removal, not
21 merely as of the date of the filing of the complaint (Chavez v. JPMorgan Chase & Co.,

22 888 F.3d 413, 417-18 (9th Cir. 2018)), with the exception that attorney fees (also

23 within the amount in controversy) are projected forward and through the date of trial.

24 Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 795 (9th Cir. 2018).

25           22.     The amount in controversy concerns “what amount is put ‘in controversy’
26 by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo

27 Ralph Lauren Corporation, 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (quoting

28
                                            7
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
       Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 9 of 17 Page ID #:9




 1 Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005)). “In

 2 measuring the amount in controversy, ‘a court must assume that the allegations of the

 3 complaint are true and assume that a jury will return a verdict for the plaintiff on all

 4 claims made in the complaint.’” Korn, 536 F. Supp. 2d at 1205 (quoting Kenneth

 5 Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal.

 6 2002)). Further, “in assessing the amount in controversy, a removing defendant is

 7 permitted to rely on a chain of reasoning that includes assumptions . . . if it is founded

 8 on the allegations of the complaint.” Arias, 2019 U.S. App. LEXIS 26561 at *11-12

 9 (9th Cir. 2019). The amount in controversy includes potential general and special
10 damages, and penalties, as well as attorney’s fees if recoverable by statute or contract.

11 See, e.g., Richmond v. Allstate Ins. Co., 897 F. Supp. 447, 449–50 (S.D. Cal. 1995);

12 Miller v. Michigan Millers Ins. Co., 1997 WL 136242 at *4–5 (N.D. Cal., 1997); 28

13 U.S.C. §§ 1332(d)–(e), 1453, 1711–15. 2

14           23.     Further, in calculating the amount placed in controversy, defenses that a
15 defendant may assert—such as a statute of limitation—are not considered. Riggins v.

16 Riggins, 415 F.2d 1259, 1262 (9th Cir. 1969) (“[T]he possibility of such a defense

17 being valid does not affect the jurisdiction of the district court to hear and determine

18 the controversy”); Geographic Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102,

19 1108 (9th Cir. 2010) (that “a defendant might have a valid defense that will reduce

20 recovery to below the jurisdictional amount does not mean the defendant will

21 ultimately prevail on that defense”); Flores v. Marriott Resorts Hosp. Corp., 2019 U.S.

22 Dist. LEXIS 6604, *9 (C.D. Cal. Jan. 7, 2019) (“affirmative defenses that have not

23 been asserted at the time of removal are not relevant for calculating the amount in

24

25      Defendant denies any liability to Plaintiff or to the putative classes that she seeks
         2

   to represent, and denies that Plaintiff or the putative class members are entitled to
26
   recover any of the relief requested in the Complaint. Defendant in no way concedes by
27 this removal that Plaintiff’s claims and alleged putative classes may be certified for
   class treatment pursuant to Fed. R. Civ. P. 23.
28
                                            8
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 10 of 17 Page ID #:10




 1 controversy for removal purposes”; “Plaintiffs' claims are not limited to the year prior

 2 to filing this action for purposes of calculating the jurisdictional amount in

 3 controversy”); Pagel v. Dairy Farmers of Am. Inc, 2013 WL 12166177, *6 (C.D. Cal.

 4 July 9, 2013) (the Ninth Circuit has admonished against preliminary adjudication of

 5 affirmative defenses and defenses should not pose a barrier to jurisdiction); Gutierrez

 6 v. Stericycle, Inc., 2017 WL 599412, *15 (C.D. Cal. Feb. 14, 2017) (affirmative

 7 defenses may not be considered in calculating the amount in controversy); Hernandez

 8 v. Towne Park, Ltd., 2012 WL 2373372, *10 (C.D. Cal., June 22, 2012) (“the fact that

 9 [defendant] may assert a limitations defense does not limit the relief sought in the
10 complaint”); Lara v. Trimac Transp. Services (Western) Inc., 2010 WL 3119366, *3

11 (C.D. Cal., August 6, 2010) (“affirmative defenses . . . may not be invoked to

12 demonstrate that the amount in controversy is actually less than the jurisdictional

13 limits.”).

14           24.     Though Defendant concedes no liability on Plaintiff’s claims, assuming
15 that all of Plaintiff’s allegations are true and that Plaintiff will gain a full recovery on

16 them, Plaintiff’s putative class claims place in controversy a sum greater than

17 $5,000,000.

18           25.     The FAC seeks to allege nine separately titled causes of action for: (1)
19 failure to pay all wages; (2) short meal breaks; (3) short rest breaks; (4) inaccurate

20 wage statements; (5) waiting time penalties; (6) failure to adopt standards that

21 minimize excessive indoor heat; (7) failure to reimburse business expenses; (8)

22 violation of Business and Professions Code section 17200 et seq.; and (9) violation of

23 PAGA. Plaintiff pursues each of these claims on behalf of the putative class.

24           26.     Failure to Pay for All Hours Worked. Plaintiff concludes that PT and
25 defendant BBSI (collectively “Defendants”) are joint employers, and that each is

26 responsible for any liability arising from the employment relationship averred in the

27 FAC. [See e.g., FAC ¶¶ 19-21.] Plaintiff’s FAC asserts “systemic” violations of the

28
                                            9
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 11 of 17 Page ID #:11




 1 Labor Code, including a “system of willful violations,” and asserts Defendants

 2 maintained policies and practices that required Plaintiff and the putative class to work

 3 off-the-clock. [FAC ¶¶ 2, 4, 7, 24, 30, 31, 32, 75.]

 4           27.     Plaintiff contends that Defendants, through a “uniform” policy, subjected
 5 Plaintiff and the putative class “to security checks, and lengthy walk times,” by which

 6 “all hourly employees are subject to a security check upon arriving for a shift, before

 7 leaving for their meal break and at the end of their shift after they had already clocked

 8 out.” [FAC ¶ 30, 75.] Plaintiff alleges further that “[h]ourly employees were and are

 9 required to wait in line and be searched…and are required to leave their work station
10 and walk to the security check, approximately a three-minute wait.” [FAC ¶¶ 30, 75].

11 Plaintiff alleges that the “daily uncompensated waiting time” in the security line is

12 approximately 3 minutes per security check, which occurs three times per day. [FAC

13 ¶¶ 30, 32, 73, 75, 77.] Plaintiff also alleges employees arrive for their shift and leave

14 for meal breaks at the same time, creating “lengthy lines and backups for employees,”

15 and as a result “employees are forced to wait in these lines and undergo lengthy off-

16 the-clock security screenings” but were not compensated for straight hours or overtime

17 hours. [FAC ¶¶ 30, 31, 76.] Plaintiff alleges the security screenings were “necessary to

18 the employee’s primary work and done solely for Defendants’ benefit” and that

19 Plaintiff was required to “perform these integral and indispensable duties without

20 proper wages or overtime compensation.” [FAC ¶ 30, 31.]

21           28.     Though any statute of limitations defense is not taken into account in
22 calculating the amount in controversy, even limiting the calculation to the period four

23 years before the filing of the initial complaint, there were in excess of 500,000 shifts

24 worked by putative class members in California at a PT facility in the four years

25 preceding the filing of the complaint. Of those, the vast majority of the shifts (more

26 than 400,000) exceeded 5 hours, such that a meal period authorization may be

27

28
                                            10
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 12 of 17 Page ID #:12




 1 required. Plaintiff also contends that some of this off the clock work was overtime

 2 [see e.g., FAC ¶¶ 31, 33], which would increase these figures.

 3           29.      However, if we use only straight time, and ignore the meal periods egress
 4 and ingress, and using the average rate of pay during this time period for putative class

 5 members exceeded $13.50 per hour. Using the three-minute figure alleged by

 6 Plaintiff, this theory and allegations alone place in controversy in excess of $1,394,000

 7 in unpaid wages, as follows: 500,000 shifts x 2 security screenings x .05 hours (3

 8 minutes) x $13.5 = $675,000. 3 If one did not take into account the statute of

 9 limitations or limit the “in excess of” figures above, these figures would increase.
10           30.      Short Meal Breaks. Plaintiff concludes that for at least four years prior to
11 this action, Defendants failed to provide meal breaks as required by law. [FAC ¶ 84.]

12 Plaintiff alleges Class members’ “meal breaks were routinely cut short, as Plaintiff and

13 Class members had to walk five (5) minutes to and from the breakroom to their work

14 stations” and if they left the premises, “they would have to wait in the security check

15 line before leaving and upon their return.” [FAC ¶ 92.] Accordingly, Plaintiff alleges

16 Defendants “regularly failed” to provide Plaintiff and members of the Plaintiff Class

17 with timely, uninterrupted thirty-minute meal periods for their first or second meal

18 periods and failed to pay premium pay for each workday that a meal period was not

19 permitted. [FAC ¶ 91.] Though any statute of limitations defense is not taken into

20 account in calculating the amount in controversy, Plaintiff expressly alleges that the

21 complained-of acts occurred “[f]or at least four (4) years preceding the filing of this

22 action” [FAC ¶ 84.] There were in excess of 400,000 shifts worked by putative class

23 members in California at a PT facility that were greater than five hours in length

24 (thereby qualifying under California law for a meal break). As noted above, the

25 average rate of pay during this time period for putative class members exceeded

26
             3
                 Including the meal period egress and ingress adds another $637,500, as
27 follows: 400,000 shifts x 2 security screenings x .05 hours (3 minutes) x $13.5 =

28 $540,000.
                                             11
                               DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 13 of 17 Page ID #:13




 1 $13.50 per hour. Plaintiff asserts the clock was at least five minutes each way, which

 2 would result in a violation on every break, and that “throughout the relevant period,”

 3 Defendant “regularly” failed to provide compliant meal periods. [FAC ¶¶ 35, 91.]

 4 Particularly given that the alleged violations are physical impediments (having to walk

 5 to begin the break and having to go through security to exit), Defendant can reasonably

 6 apply a 25% violation rate. 4 Plaintiff’s meal period allegations therefore place “in

 7 controversy” in excess of $3,187,500 in premium meal premium payments, as follows:

 8 400,000 shifts x $13.5 x. 0.25 = $1,350,000. If one did not take into account the

 9 statute of limitations or limit the “in excess of” figures above, these figures would
10 increase.

11           31.     Failure to Provide Rest Periods. Plaintiff concludes that Defendants
12 failed to provide proper rest breaks because Defendants “failed to provide Plaintiff and

13 Class Members the full ten (10) minutes of rest time prescribed by law” and that to

14 reach a break area, Class Members “must walk a long distance, five (5) minutes each

15 way… [which] reduces the amount of rest time.” [FAC ¶ 100.] Plaintiff alleges that

16 “Defendants provided a fifteen (15) minute rest break, however, ten (10) of these

17 minutes were spent walking to the break room, thus, depriving Plaintiff and Class

18 members of their entitled rest periods.” [FAC ¶ 39.] Again, despite the limitations

19 period being inapplicable and Plaintiff’s allegations relating to period prior to four

20
             4
                 See e.g., Agredano v. Sw. Water Co., No. CV 17-02627 SJO (Ex), 2017 WL
21 2985395, at *6 (C.D. Cal. May 30, 2017) (finding that the defendant’s assumption of a

22 100% violation rate was proper in light of the complaint’s allegation of “routinely” and
     that such terms are synonymous with “always”); Vasam v. Laboratory Corp. of Am.,
23 No. 14cv2719 BTM(JMA), 2015 WL 4199287, at *3 (S.D. Cal. July 13, 2015)

24 (assuming a 25% violation rate where the plaintiff alleged that class members
     “regularly worked off-the-clock [and] should have been compensated at an overtime
25 rate”); Mackall v. Healthsource Global Staffing, Inc., No. 16-cv-03810-WHO, 2016

26 WL 4579099, at *5 (N.D. Cal. Sept. 2, 2016) (“assumptions of one missed meal and
   break per pay period are reasonable in light of policy and practice allegations and
27
   allegations that defendants[ ] ‘regularly’ denied class member breaks”) (collecting
28 cases).
                                               12
                         DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 14 of 17 Page ID #:14




 1 years before the filing of the action, in the four years prior to the filing of the action

 2 there were in excess of 400,000 shifts worked by putative class members in a PT

 3 facility in California that were greater than 3.5 hours in length (thereby qualifying

 4 under California law for a rest break). [FAC ¶ 96.] As noted above, the average rate of

 5 pay during this time period for putative class members exceeded $13.50 per hour.

 6 Though there are no allegations that would warrant reducing the incident rate by 75%,

 7 even if one did so this places in controversy in excess of $12,750,000 in rest premium

 8 payments, as follows: 400,000 shifts x $13.5 x. 0.25 = $1,350,000. If one did not take

 9 into account the statute of limitations or limit the “in excess of” figures above, these
10 figures would increase.

11           32.     Failure to Timely Pay All Wages Due Upon Separation. Plaintiff also
12 brings a derivative claim for Waiting Time Penalties, based on the foregoing failures to

13 pay wages, as well as many other theories of unpaid wages, including a “pattern and

14 practice” and regular failure to pay overtime (not quantified here). [FAC ¶¶ 111-114.]

15 Again, artificially limiting this claim to just three years before the action was filed,

16 there were in excess of 1,500 putative class members whose employment ended in the

17 four years preceding the filing of the complaint and who, per Plaintiff’s allegations,

18 were required to go through security without payment of wages allegedly in violation

19 of wage/hour laws. These persons worked on average in excess of 7.25 hours per work

20 day. Accordingly, given that Plaintiff contends that every employee was denied

21 payment of earned wages at least once – and indeed in every shift – this theory alone

22 places in controversy in excess of $4,404,375 in waiting time payments (per Labor

23 Code section 203) as follows: 1,500 persons x $13.5 x 7.25 hours x 30 days =

24 $4,404,375. If one did not take into account the statute of limitations or limit the “in

25 excess of” figures above, these figures would increase.

26           33.     Plaintiff’s Additional Claims. The total of the sums calculated above
27 exceeds $7,779,375 in controversy. Even then, the foregoing addresses only a portion

28
                                            13
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 15 of 17 Page ID #:15




 1 of the claims pursued by Plaintiff. It does not include, for example, Plaintiff’s

 2 overtime allegations, inaccurate wage statement, reimbursement claims, failure to

 3 adopt standards to minimize excessive heat. Though we have not sought to calculate

 4 amounts in controversy on these claims, obviously they would place additional

 5 amounts in controversy.

 6           34.         Attorneys’ Fees through the Life of the Litigation. Further, Plaintiff
 7 seeks class-wide recovery of statutory attorney fees. [See e.g., FAC, Prayer for Relief

 8 8.] The amount in controversy includes all reasonable attorneys’ fees not merely

 9 through the date of removal, but through resolution of the action. See Simmons v. PCR
10 Tech., 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002) (“Plaintiff insists that attorneys’

11 fees are limited to those accrued at time of removal, maintaining that additional fees

12 are too speculative. Plaintiff is mistaken. [In Galt] [t]he Ninth Circuit clearly . . .

13 anticipated that district courts would project fees beyond removal.”); Ponce v. Med.

14 Eyeglass Ctr., Inc., 2015 WL 4554336, at *3 (C.D. Cal. July 27, 2015) (adopting

15 Simmons reasoning and holding that “the Court agrees with defendant that a

16 conservative estimate of attorneys’ fees likely to be incurred through the conclusion of

17 this case properly factors into the amount in controversy determination”); Sasso v.

18 Noble Utah Long Beach, LLC, 2015 WL 898468, at *5 (C.D. Cal. Mar. 3,

19 2015) (holding attorneys’ fees through trial are properly included in amount in

20 controversy consideration; “post-removal attorneys’ fees . . . are part of the ‘total

21 amount at stake’”); Sawyer v. Retail Data, LLC, 2015 WL 3929695, at *3 (C.D. Cal.

22 Apr. 29, 2015) (same). 5

23

24
         5
          See also Pulera v. F&B, Inc., 2008 WL 3863489, at *4 (E.D. Cal. 2008) (“While
     the amount in controversy is determined at the time an action commences, where
25   attorney’s fees are recoverable by statute, this determination includes a reasonable
26   estimate of the attorney’s fees likely to be incurred.”); Brady v. Mercedes-Benz, 243 F.
     Supp. 2d 1004, 1011 (N.D. Cal. 2002), (“[w]here the law entitles the prevailing
27
     plaintiff to recover reasonable attorney fees, a reasonable estimate of fees likely to be
28   incurred to resolution is part of the benefit permissibly sought by the plaintiff and thus
                                                  14
                             DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 16 of 17 Page ID #:16




 1           35.     Based on past experience, the pendency of this action, the scope of the
 2 action, and the issues raised by the pleading, we reasonably estimate that Plaintiff’s

 3 counsel will seek to recover up to six figures in fees in this action, or more. See e.g.

 4 Garnett v. ADT LLC, 74 F. Supp. 3d 1332, 1338 (E.D. Cal. 2015) (in determining

 5 whether amount in controversy exceeded $5 million for purposes of CAFA removal

 6 the court found that that attorneys’ fees estimation of 25 percent “is a reasonable one”;

 7 “this equates to a fee of approximately $1,016,200. The total amount in controversy

 8 thus exceeds $5 million.”). Based only on the claims set forth above and

 9 conservatively calculated, which total $7,779,375 in controversy, and without regard to
10 other relief sought including injunctive relief sought, a 25% fee recovery on such

11 claims adds another $1,944,843 to the quantified amount “in controversy.”

12           36.     Plainly, the amount placed “in controversy” on these putative class claims
13 exceeds $5,000,000.

14                                         NO ADMISSION
15           37.     PT admits no liability to Plaintiff or to the putative classes he seeks to
16 represent, does not admit that Plaintiff has stated a claim, does not admit that it was an

17 employer of BBSI workers, does not admit that its acted as BBSI’s agent, jonte

18 venture, etc., does not admit that Plaintiff can recover on her theories and the statutes

19 she cites, does not admit that Plaintiff is an adequate class representative for the

20 putative classes that she seeks to represent does not admit that Plaintiff or the putative

21 class members are entitled to recover the damages, penalties, and other relief requested

22 in the Complaint or FAC, and does not here admit any of the allegations set forth in the

23

24
   contributes to the amount in controversy.”) (emphasis added); Tompkins v. Basic
25 Research LLC, 2008 WL 1808316, at *4 (E.D. Cal. 2008) (the “amount in controversy
   includes a reasonable estimate of attorneys’ fees likely to be incurred”); Celestino v.
26
   Renal Advantage Inc., 2007 WL 1223699, at *4 (N.D. Cal. 2007) (“the amount in
27 controversy includes not only damages accrued up to the time of removal, but also a
   reasonable assessment of damages likely to be accrued after the time of removal”).
28
                                            15
                              DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
     Case 2:20-cv-08566 Document 1 Filed 09/18/20 Page 17 of 17 Page ID #:17




 1 FAC. Defendant also in no way admits that the instant action satisfies the

 2 requirements for class certification.

 3

 4                                           ***
 5           This action meets all of CAFA’s requirements for removal, and this removal
 6 pleading is both timely and proper. WHEREFORE, the action is hereby removed in its

 7 entirety to this Court from the Superior Court of the State of California, Los Angeles

 8 County.

 9                                         Respectfully submitted,
10 Dated: September 18, 2020                     GREENBERG TRAURIG, LLP
11

12                                         By:   /s/ Mark D. Kemple
13
                                                 Mark D. Kemple
                                                 Michael Wertheim
14                                         Attorneys for Defendant
15
                                           Performance Team Holdings, Inc.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         16
                           DEFENDANT’S NOTICE OF REMOVAL
     ACTIVE 52601622v2
